NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-2283
                                     ___________

                                    LIN LIN LIN,
                                   ZENG CAI LIU,
                                                 Petitioners

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                        Respondent
                   ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                    (Agency Nos. A099-686-780 & A099-686-781)
                   Immigration Judge: Honorable Frederic G. Leeds
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 12, 2010

       Before: MCKEE, Chief Judge, HARDIMAN and COWEN, Circuit Judges

                             (Opinion filed: July 27, 2010)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Lin Lin Lin, and her husband, Cai Liu Zeng, citizens of the People’s Republic of

China, entered the United States in June 2001. They appeared before an Immigration
Judge (“IJ”) and conceded that they were removable for having entered the United States

without being admitted or paroled. See Immigration and Nationality Act (“INA”)

§ 212(a)(6)(A)(i) [8 U.S.C. § 1182(a)(6)(A)(i)]. The petitioners applied for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”). They

alleged that they will be sterilized if removed to China because the birth of their two

children in the United States violates China’s family planning policy. The IJ denied

relief, finding that the Petitioners were not credible and did not meet their burden of

proving that they would face sterilization if removed.

       The Board of Immigration Appeals (“BIA”) dismissed the Petitioners’ appeal. The

Board assumed that the Petitioners were credible, but agreed with the IJ that they had not

demonstrated an objectively reasonable fear of future persecution. In addition to citing

published BIA decisions that had examined evidence identical to that presented by the

Petitioners, the Board considered, but rejected, the Petitioners’ individualized evidence.

The Petitioners filed a timely petition for review.

       We have jurisdiction under INA § 242 [8 U.S.C. § 1252]. Because the BIA issued

its own opinion, we review its decision rather than that of the IJ.1 See Li v. Att’y Gen.,

400 F.3d 157, 162 (3d Cir. 2005). Our review of the Board’s decision is for substantial

evidence, considering whether it is “supported by reasonable, substantial, and probative




   1
     Therefore, to the extent that the Petitioners directly challenge the IJ’s decision,
including his adverse credibility determination, we will not address their claims.

                                               2
evidence on the record considered as a whole.” Lin-Zheng v. Att’y Gen., 557 F.3d 147,

155 (3d Cir. 2009) (internal citation omitted). Under the substantial evidence standard,

findings are upheld “unless the evidence not only supports a contrary conclusion, but

compels it.” Abdille v. Ashcroft, 242 F.3d 477, 484 (3d Cir. 2001).

       To qualify for asylum, the petitioners must show that they are “unable or unwilling

to return to [China] . . . because of persecution or a well-founded fear of persecution,”

which can include forced sterilization. INA § 101(a)(42) [8 U.S.C. § 1101(a)(42)]; see

also INA § 208 [8 U.S.C. § 1158]. The well-founded fear of persecution standard

involves both a subjectively genuine fear of persecution and an objectively reasonable

possibility of persecution. See Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003). An

alien’s failure to demonstrate eligibility for asylum necessarily means that he failed to

meet the higher burden of proof for statutory withholding of removal. See Mudric v.

Att’y Gen., 469 F.3d 94, 102 n. 8 (3d Cir. 2006). For relief under the CAT, the

petitioners must demonstrate that it is more likely than not that they would be tortured if

removed to China. See 8 C.F.R. § 208.16(c)(2); see also Pierre v. Att’y Gen., 528 F.3d

180, 186, 189 (3d Cir. 2008) (en banc).

       The Board determined that the Petitioners’ evidence failed to establish that there is

a uniform policy regarding forced sterilization of a parent who returns with a second child

born outside of China. The Petitioners allege that the BIA improperly relied on its prior

decisions and failed to consider and give sufficient weight to their evidence. We have



                                              3
held that the Board must explicitly consider any country conditions evidence that

materially bears on an applicant’s claim. See Zheng v. Att’y Gen., 549 F.3d 260, 268 (3d

Cir. 2008). Here, however, we are confident that the BIA adequately reviewed the entire

record in reaching its decision that the Petitioners failed to meet their burden of proof.

See Liu v. Att’y Gen., 555 F.3d 145, 149-50 (3d Cir. 2009).

       Unlike in Zheng, where the BIA “did little more than quote passages” from a prior

decision which examined evidence identical or similar to that presented by the alien, 549

F.3d at 268, the Board’s decision in this case was only marginally based on its prior

decisions. The BIA held that the Petitioners’ “evidence, in addition to the documentation

assessed in our published cases, does not demonstrate a reasonable chance of forcible

sterilization in the Fujian province after the birth of a second United States citizen child.”

Indeed, the Board evaluated the Petitioners’ individualized evidence and properly

concluded that it did not adequately support their claim. For instance, Lin testified that

she had learned from her mother about a woman from their village who was sterilized

after returning to China with two children born in India. The BIA dismissed this

testimony because it was based on hearsay, failed to include details, and did not involve

United States citizen children. The BIA also discounted a letter from Lin’s mother, which

detailed her own forcible sterilization, for similar reasons. Other evidence included a

letter from the Tantou Family Planning Office advising the Petitioners to report to the

Office within one week of their return to China to arrange a sterilization operation. The



                                              4
BIA noted that the letter was an “unauthenticated photocopy,” was inconsistent with State

Department records, and did not indicate what sanctions would be applied if the

Petitioners failed to report.

       In sum, we reject the Petitioners’ argument that the BIA failed to sufficiently

consider evidence in the record. See Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir.

2002) (stating that the BIA “is not required to write an exegesis on every contention, but

only to show that it has reviewed the record and grasped the movant’s claims” (internal

quotation marks and citation omitted)). In addition, based on a thorough review of the

record, we conclude that the Petitioners failed to carry their burden of demonstrating an

objectively reasonable possibility of sterilization should they be returned to China and,

accordingly, the evidence does not compel a conclusion contrary to that reached by the

BIA. See Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir.2004) (requiring asylum applicant

to demonstrate by “credible, direct, and specific evidence an objectively reasonable basis

for the claimed fear of persecution”). Because the Petitioners failed to satisfy the lower

statutory burden of proof required for asylum, they also necessarily failed to satisfy the

clear probability standard for withholding of removal. See Immigration & Naturalization

Serv. v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). Finally, the Petitioners failed to

establish that it is more likely than not that they will be tortured upon their return to

China. See 8 C.F.R. §§ 208.16, 208.18.

       For the foregoing reasons, we will deny the petitions for review.



                                               5